Per Curiam,
The facts in this case appear in Hartley v. Langkamp and Elder, 243 Pa. 550, and need not he here repeated. On February 9, 1914, — within thirty days from the date of the return of the record to the court below — the complainant amended his bill by making Clara E. Elder a party to it. On May 5, 1914, nearly three months after-wards, a demurrer to the amended bill was sustained, with leave to the complainant to further amend within ten days. It is of this that the appellants complain, on the ground that the court below was powerless to allow any amendment after the expiration of thirty days from the filing of the remittitur, in view of the terms of our decree remitting the case for an admendment of the bill. The decree was: “The court below is directed to permit the plaintiff to amend his bill by making Clara E. Elder a party defendant. If the amendment be not made within thirty days from the filing of the remittitur, the court shall enter a decree dismissing the bill.” The purpose of this decree was to give complainant an opportunity to amend his bill, for the reason set forth in the opinion of Mr. Justice Mestrezat. Within thirty days from the filing of the remittitur he did amend his bill by making Clara E. Elder a defendant, but the court, on May 5,1914, adjudged it insufficient as amended, and, instead of dismissing it, properly granted leave to further amend within ten days. This was within the clear spirit, if not the strict letter, of our decree, and the bill as amended should have been answered.
The decree entered in default of answers is, therefore, affirmed, with costs.